Case 5:19-cv-00550-SMH-MLH Document 11 Filed 02/15/19 Page 1 of 2 PageID #: 25



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF LOUISIANA

  DAVID M. WASHINGTON,                                 CIVIL ACTION NO. 2:19-cv-00030-CJB-
                                                                 DMD
                 Plaintiff,
                                                       Judge Carl Barbier
         v.
                                                       Magistrate Judge Dana Douglas
  THE PRUDENTIAL INSURANCE
  COMPANY OF AMERICA,

                 Defendant.


                               MOTION TO TRANSFER VENUE

        Now comes Defendant, The Prudential Insurance Company of America (“Prudential”),

 by and through its attorneys, pursuant to 28 U.S.C. § 1404(a), for reasons more fully explained in

 the accompanying memorandum submits this motion to transfer venue. Prudential respectfully

 submits that it is apparent on the face of the complaint and review of applicable statutes that this

 Court should transfer this case to the Western District of Louisiana or the District of New Jersey.



 DATED: February 15, 2019                           Respectfully submitted,



                                                    By: /s/ Patricia S. LeBlanc
                                                        Patricia S. LeBlanc
                                                        pleblanc@lfvlaw.us

                                                    LEBLANC FANTACI VILLIO, LLC
                                                    3421 N. Causeway Boulevard, Suite 201
                                                    Metairie, LA 70002
                                                    Telephone: (504) 828-1010
                                                    Facsimile: (504) 828-1079

                                                    Attorneys for Defendant
                                                    THE PRUDENTIAL INSURANCE
                                                    COMPANY OF AMERICA




                                                 -1-
Case 5:19-cv-00550-SMH-MLH Document 11 Filed 02/15/19 Page 2 of 2 PageID #: 26



                                 CERTIFICATE OF SERVICE

       I, the undersigned hereby certifies that all counsel of record who are deemed to have

    consented to electronic service are being served with a copy of this document via the Court’s

    CM/ECF system this 15th day of February 2019. Any other counsel of record will be served

    by facsimile transmission and/or first class mail.


                                   Reagan Toledano
                                   James F. Willeford
                                   Willeford & Toledano
                                   201 St. Charles Avenue, Suite 4208
                                   New Orleans, Louisiana 70170



                                        /s/ Patricia S. LeBlanc
                                             Patricia S. LeBlanc




                                                -2-
